Title: To John Adams from Henry F. Lamb, July 1822
From: Lamb, Henry F.
To: Adams, John


				
					Respected Sir
					Wilkesbarre July  1822
				
				Your Goodness will pardon the Liberty I take in Troubling you at this Time when I inform you that it is in behalf of an Aged & infirm parent, My Mother, who is the Grandchild of the Revd Eliphalet Adams of New London & Widow of the Late Captain John Lamb, who in the year 1785 was appointed by Congress, as their Agent to Algiers, Tunis & Tripoli, to purchase a Peace with those States & to redeem American prisoners, for want of Sufficient Powers his Mission failed, & an Order for his recall was Issued & Recd by him while Confined & dangerously Ill from the Effects of a Coup de Soleil, which prevented his return for Some Months, after his return he attended on the Old Congress for a Settlement of his Accts. which for reasons unknown to me was delayed for So long a time that his funds exhausted by long absence were not equal to the expence of a longer attendance, he therefore wrote Mr. Jay then Secretary of State to that effect, & after placing his papers, Vouchers &c in the Hands of Benjn. Huntington Esq. then a Member of Congress from Connt., he returned home, in order to retrieve his broken fortunes, & by the Sale of his Last farm he built & fitted Out a Brig for Spain, where a Series of Misfortunes for a good Number of years were finally Terminated by a Wound in the Shipwreck & Total Loss of his last Vessel, with her whole Cargo of which wound he lingered in a Spanish Hospital for three years. when despairing of ever being restored to Usefullness  he by the assistance of his Friends obtained a passage to the U-S—where three years more of protracted Suffering terminated his life, While he was Absent in Spain my Mother made several feeble efforts to Obtain some relief from Congress, but without effect, after my father returned he for a long time flattered himself that he should recover Sufficient health to go on to Congress for a Settlement in Person, but at last finding himself near his end he wrote a Letter to Mr Jefferson then President requesting a Settlement for the relief of his family, his Letter was refered to Mr. Gallatin who wrote that if My Father would Send on Papers & Vouchers he Should be Settled with & the ballance if any paid, but those Vouchers could not be obtained Benjamin Huntington in whose hands he had placed them previous to his leaving America had died during my fathers absence & his family removed to distant parts unknown to us, So that no acct. Could be made out with Sufficient Support—the Last Session of Congress my Mother had a petition drawn & forwarded for a Compensation for his Services, which petition was refered to the Secy of the Treasury Mr. Adams who reported that the Case of Mr. Lamb was unfortunate but that nothing Could be found to prove a ballance due him—Now Sir, knowing that my father recd his particular instructions from you, & that the funds he Recd were drawn from you, or through your hands, I have taken the Liberty to ask of you the reasons why he was not Settled with while attending on Congress—I have a Letter from you to My Father Stating that he had drawn on you for £3212, 10 Sterling” from which Sum was discounted 10 p Ct. on the Bills, Now sir is it possible that, that Sum was Sufficient to defray the expence of a Voyage across the Atlantic with Servants & baggage, from Calais to Dover to Calais & on Paris Expences of Stay there, purchase of Carriages to Transport them to Madrid, Salary of a Secretary hired in Paris, expence of an Overland Journey to Madrid & during his attendance on the Spanish Court to Obtain the influence of that Court in favor of his Mission, from thence to the Mediterranean & Over to Algiers Presents to the Dey & his Minister while there of Gold watches, Chains Rings, Snuff Boxes &c. return to Spain and expenses of a Sickbed for Some Months & of his return Voyage to the United States, Suffering a period of three years, together with his expences while attending on Congress for a Settlement for two Months, with Servants Salaries &c also the purchase of a Brig (Francisco de Paublo) which he purchased & Sent to Congress to with dispatches, which was Lost on passage to the U.S, on Bermuda, exclusive of his Outfit (which was not paid him) & Salary for three years, Also he was entitled to pension for the Loss of Eye that  by Coup de Soleil—My Mother will renew her application at the next Session of Congress & if you Can by any Knowledge you have of the bussiness render her Cause any assistance So that She can Obtain Justice, you will confer a favor on a disstressed Woman, She is blind & has lost her health & has been dependant on my Exertions for Ten years, my Father not leasing any property from recent Misfortune I am unable to do for her as I could wish—I am Sir Very Respectfully / Your Obt Servt,
				
					Henry F Lamb
				
				
					P.S. My Father also on leaving Algiers Left 400 Dollrs in the Hand of Mr. Woulf for the relief of Prisoners, My Father also on his death bed & in his last moments told me solemnly that the U.S. were justly indebted to him some thousands of Dollars (I think more than twenty) and I think it not likely any man in that Solemn hour would make an incorrect Statement—
				   
			